Citation Nr: 0324739	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  01-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
traumatic stress disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973, and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted with 
which to reopen the veteran's claims for service connection 
for post traumatic stress disorder and for hepatitis.  He 
responded with a timely Notice of Disagreement, initiating 
this appeal.  

The Board notes that in an April 2003 statement to the Board, 
the veteran requested a second personal hearing before a 
member of the Board.  The veteran previously testified in 
Washington, D.C., before the undersigned member of the Board 
in October 2002 regarding the issues currently on appeal.  
The statutory and regulatory authority granting the veteran 
the right to a personal hearing before the Board both provide 
for "a hearing" and do not indicate multiple hearings may 
be granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.700(a) (2002) (emphasis added).  Therefore, the 
veteran's request for a second hearing is denied.  In view of 
the remand that follows, however, the veteran is reminded 
that he is free to submit additional evidence and argument 
pursuant to Kutscherousky v. West, 12 Vet. App. 369 (1999), 
cited again on the final page of this decision.



REMAND

The veteran seeks to reopen his service connection claims for 
post traumatic stress disorder and for hepatitis.  In April 
2003, the Board obtained Social Security Administration 
records, including medical evidence, created pursuant to the 
veteran's application for Social Security Disability 
benefits.  This evidence has not yet been reviewed by the RO, 
the agency of original jurisdiction.  This development was 
accomplished pursuant to 38 C.F.R. § 19.9(a)(2), which 
authorized Board personnel to obtain additional evidence 
and/or correct procedural defects without remand of the claim 
to the RO.  However, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has subsequently 
invalidated this regulation.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 2003).  
Therefore, in light of the above, these claims must be 
remanded to the RO for initial consideration of the 
additional evidence added to the file.  Although the Board 
sincerely regrets the additional delay, the Federal Circuit 
has stated, "[E]ven though the amendments to § 19.9 may 
further the VA's stated objective of efficiency, striking the 
sensible balance between decreasing appeal processing times 
and the competing public policy of protecting an appellant's 
right to due process is a matter for Congress . . . ."  Id 
at 1348 (emphasis added).

The Board next observes that the veteran has repeatedly 
claimed to have come under hostile fire, witnessed SCUD 
missile attacks, and experienced other combat-related 
stressors while stationed in the Persian Gulf in 1991.  
However, no attempt has yet been made to verify these claimed 
stressors with the U.S. Armed Services Center for Research of 
Unit Records.  Service personnel records already submitted 
indicate that while in the Persian Gulf region, the veteran 
served with the 214th Military Police Company of the Army 
Reserve - National Guard.  This unit arrived in Southwest 
Asia on January 7, 1991, and was attached to the 2nd Armored 
Cavalry Regiment from February 1 to May 17, 1991, according 
to military records.  Operation Desert Storm is generally 
recognized to have commenced on January 16, 1991, with the 
cessation of hostilities declared on February 28, 1991.  
Sufficient evidence exists to attempt verification of the 
veteran's claimed stressor events.  See 38 U.S.C.A. § 5103A 
(West 2002).  

Therefore, in light of the above, these claims are remanded 
for the following additional development:  

1.  The RO should prepare a request for 
all morning reports, after-action 
reports, and related unit records for the 
214th Military Police Company of the Army 
Reserve-National Guard for the months of 
January-February 1991.  This request 
should include copies of any personnel 
records showing service dates, duties, 
and units of assignment (see records in 
the manila file identified as "Temp 
File" and marked within with a pink tab 
as "Unit assignments").  This request 
and all associated documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150-3197.  See VA MANUAL M21-1, Part 
VI, Paragraph 7.46 (1992).  They should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressor.  If the USASCRUR is 
unable to provide any additional 
evidence, the RO should so state for the 
record.  

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 are fully satisfied with 
respect to the issues on appeal.  

3.  The RO must consider the veteran's 
application to reopen his service 
connection claims for post traumatic 
stress disorder and for hepatitis in 
light of the additional medical evidence 
added to the record.  The RO's attention 
is directed to the Social Security 
Administration records in the manila 
folder identified as "Temp File", 
marked with a pink tab, and encircled 
with a rubber band, as well as any 
evidence obtained pursuant to this 
remand.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




